Citation Nr: 0806520	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  04-06 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
sensory neuropathy of the left upper extremity associated 
with beriberi, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for 
sensory neuropathy of the left lower extremity associated 
with beriberi, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for 
sensory neuropathy of the right upper extremity associated 
with beriberi, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for 
sensory neuropathy of the right lower extremity associated 
with beriberi, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from December 1940 to 
December 1948.  He was awarded the Purple Heart medal with 
oak leaf cluster.  He was captured at Bataan in April 1942 
and was a prisoner of war of the Japanese government from 
April 1942 to September 1945 in the Philippines and Japan.

This appeal comes to the Board from a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Boston, Massachusetts.  

The veteran was born in 1917.  Consequently, the Board, on 
its own motion, has advanced this appeal on the Board's 
docket due to the veteran's age pursuant to 38 C.F.R. 
§ 20.900(c).

The veteran filed a notice of disagreement with all eight 
issues addressed by the RO in a January 2003 rating decision, 
and the RO issued a statement of the case in December 2003 
concerning all eight issues.  The veteran specifically 
limited his appeal to the four issues listed above in his 
substantive appeal filed in January 2004.  Therefore, these 
are the only issues now before the Board on appeal.


FINDINGS OF FACT

1.  The veteran's sensory neuropathy of the left upper 
extremity more nearly approximates moderate incomplete 
paralysis of the median nerve.

2.  The veteran's sensory neuropathy of the left lower 
extremity more nearly approximates moderate incomplete 
paralysis of the external popliteal nerve.

3.  The veteran's sensory neuropathy of the right upper 
extremity more nearly approximates moderate incomplete 
paralysis of the median nerve.

4.  The veteran's sensory neuropathy of the right lower 
extremity more nearly approximates moderate incomplete 
paralysis of the external popliteal nerve.


CONCLUSION OF LAW

1.  The criteria for an evaluation of 20 percent for sensory 
neuropathy of the left upper extremity are met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.74, 4.124a, 
Diagnostic Code 8515 (2007).

2.  The criteria for an evaluation of 20 percent for sensory 
neuropathy of the left lower extremity are met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2007).

3.  The criteria for an evaluation of 30 percent for sensory 
neuropathy of the right upper extremity are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8515 (2007).

4.  The criteria for an evaluation of 20 percent for sensory 
neuropathy of the right lower extremity are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic 
Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  


In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  The Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  

In a February 1986 rating decision, service connection was 
granted and four separate 10 percent disability evaluations 
were assigned for mild sensory neuropathy secondary to 
beriberi of all four extremities.  The upper extremities were 
rated under Diagnostic Code 8515 and the lower extremities 
were rated under Diagnostic Code 8521.  These disability 
evaluations have been in effect from April 1985 and are now 
protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. 
§ 3.951(b) (2007).  

Diagnostic Code 8521, paralysis of the external popliteal 
(common peroneal) nerve, provides a maximum 40 percent rating 
for complete paralysis; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  Incomplete paralysis is 
rated 10 percent when mild, 20 percent when moderate, and 30 
percent when severe.  

Diagnostic Code 8515, paralysis of the median nerve, provides 
a maximum rating of 70 percent on the major side and 60 
percent on the minor side for complete paralysis; the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand); pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended; 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  On the major 
and minor side, incomplete paralysis is rated 10 percent when 
mild.  Moderate incomplete paralysis is rated 30 percent on 
the major side and 20 percent on the minor side.  Severe 
incomplete paralysis is rated 50 percent on the major side 
and 40 percent on the minor side.

In his substantive appeal, the veteran argued that no 
consideration had been given to the pain he endures as a 
result of his bilateral upper and lower extremity sensory 
neuropathy.  

A note at the beginning of the section of the rating schedule 
concerning diseases of the peripheral nerves specifically 
states that when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree of incomplete paralysis.  38 C.F.R. § 4.124a.  

The Board notes that sensory and motor nerve conduction 
testing of the upper and lower extremities performed in 
December 2002 in connection with his VA examination was 
interpreted as showing evidence of a mild peripheral 
neuropathy electrically, consisting of both axonal loss and 
segmental demyelination.  There was also evidence of 
bilateral moderately severe carpal tunnel entrapment and a 
left ulnar neuropathy across the elbow.  Clinically, the 
December 2002 examination showed 5/5 motor examination with 
normal tone and bulk.  Sensory examination demonstrated 
decreased pin sensation in the first toes bilaterally, 
particularly on the soles of the feet.  Vibratory sensation 
was absent at the ankles and markedly diminished at the 
ankles and knees.

Notably, the treatment records contain neurology consultation 
reports from May and November 2003 concerning the veteran's 
complaints of parasthesias and numbness in his hands, 
particularly while driving.  In May 2003, there was mild but 
definite asymmetry of the thenar muscles, that is, less bulk 
on the left versus the right.  Good strength of the flexor 
pollicis longus and opponens pollicis muscles was noted.  
There was no significant weakness of any ulnar enervated 
muscles, and upper extremity strength was described as 
"otherwise normal."  When seen again by the same physician 
in November 2003, the veteran also brought up a problem with 
his handwriting in addition to his previous complaints.  On 
examination, there was definitely diminished bulk of the APB 
muscles bilaterally; however, the power of the APB, FPL, and 
opponens pollicis muscles was 5/5 bilaterally.  There was no 
weakness of any other upper or lower extremity muscle, and 
muscle tone was normal.  There was no tremor, drift, or 
pronation.  There were inconsistent responses on sensory 
testing, but he reported diminished vibration of the 
fingertips of the right hand relative to the left, and the 
examiner noted that there might be diminished absolute 
vibration in the left hand.  

The Board acknowledges that the December 2002 testing showed 
a mild peripheral neuropathy bilaterally.  Nonetheless, when 
considering the findings reported on clinical examination, 
and the effect that they have on the veteran's activities - 
particularly driving and writing - the Board concludes that, 
with resolution of reasonable doubt in the veteran's favor, 
the functional impairment resulting from the veteran's 
sensory neuropathy more nearly approximates the maximum 
rating for moderate incomplete paralysis that may be assigned 
for sensory neuropathy on a schedular basis.  See 38 C.F.R. 
§§ 4.3, 4.7; Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of service- 
and nonservice-connected conditions, the doctrine of 
reasonable doubt dictates that the veteran's disability be 
attributed to the service-connected disability).  Therefore, 
the Board grants an increased rating of 30 percent under 
Diagnostic Code 8515 for the right upper extremity, an 
increased rating of 20 percent under Diagnostic Code 8515 for 
the left upper extremity, and increased ratings of 20 percent 
each for the right and for the left lower extremity under 
Diagnostic Code 8521.  

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Moreover, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The Board notes that the RO sent the veteran a Section 
5103(a) notice in November 2002, before the adverse decision 
in January 2003.  In addition, the veteran was given the 
specific notice required by Dingess, supra, in December 2006.  
The Board acknowledges that the notices given to the veteran 
do not fully provide all of the specific information required 
by the recent decision of Vazquez-Flores v. Peake, supra.  
The Board notes, however, that the veteran has been in 
receipt of a 100 percent schedular disability evaluation 
effective from April 1985, and special monthly compensation 
under 38 U.S.C.A. § 1114(s) on the basis of a service 
connected disability rated 100 percent plus additional 
service-connected disability independently ratable at 60 
percent effective from May 2005, as well as special monthly 
compensation for completely arrested tuberculosis under 
38 U.S.C.A. § 1114(q) from 1949.  In addition, the Board is 
assigning the maximum schedular evaluation for peripheral 
neuropathy that is wholly sensory.  Consequently, the Board 
concludes that the veteran is not prejudiced by the Board 
issuing a decision in this matter and that remanding this 
appeal for the issuance of a corrective notice, particularly 
given the veteran's age, would serve no useful purpose in 
this instance.

The Board also notes that the RO has obtained the veteran's 
VA treatment records and has given the veteran an examination 
in connection with this claim.  The Board concludes that the 
RO has met VA's duty to assist the claimant in developing the 
evidence to support his claim in this instance.  


ORDER

A disability evaluation of 20 percent is granted for sensory 
neuropathy of the left upper extremity.

A disability evaluation of 20 percent is granted for sensory 
neuropathy of the left lower extremity.

A disability evaluation of 30 percent is granted for sensory 
neuropathy of the right upper extremity.

A disability evaluation of 20 percent is granted for sensory 
neuropathy of the right lower extremity.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


